Citation Nr: 0932424	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a left ankle 
fracture with fusion.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1972 to December 1980.  He also was a member of the 
Arizona Army National Guard from March 1986 to September 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

1.  In a rating decision in April 2002, the RO denied the 
claim of service connection for left ankle fracture with 
fusion; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights in 
April 2002, he did not perfect his appeal of the rating 
decision and the rating decision became final by operation of 
law based on the evidence then of record.

2.  The additional evidence presented since the rating 
decision in April 2002 by the RO, denying service connection 
for left ankle fracture with fusion, is cumulative of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.  


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of service connection for left ankle fracture with 
fusion.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in June 2005 and in March 2006.  The Veteran 
was notified that new and material was needed to reopen the 
claim of service connection for left ankle fracture with 
fusion, that is, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied, that is, the left ankle injury was not 
incurred while the Veteran was in active Federal service.  He 
was notified of the type of evidence to substantiate the 
underlying claim of service connection for left ankle 
fracture with fusion, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and for the 
degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for 
service connection,); and of Kent v. Nicholson, 20 Vet. App. 
1 (2006) (the elements of a new and material evidence claim).



To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the statement of the case dated 
in July 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA has made reasonable efforts to 
identify and obtain relevant records in support of the claim.  
38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was 
afforded the opportunity for a hearing, but he declined.  The 
RO has obtained service treatment records, VA records, and 
records of the Arizona Department of Correction.  In April 
2006, the RO notified the Veteran that the attempted to 
obtain records from the Medvale Family Medical Center was 
unsuccessful. The Veteran has submitted service personnel and 
treatment records.  He has not identified any other pertinent 
evidence for the RO to obtain on his behalf.  

In regard to the application to reopen the claim of service 
connection for left ankle fracture with fusion, under the 
duty to assist, a VA medical examination or medical opinion 
is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in April 2002, the RO denied service 
connection for left ankle fracture with fusion on the basis 
that the evidence did not establish that the Veteran was 
actually on active service at the time he injured his left 
ankle in June 1986.  

In a letter, dated in April 2002, the RO notified the Veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the Veteran did not initiate an appeal of the April 2002 
decision, with the filing of a notice of disagreement, the 
rating decision by the RO in April 2002 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating 
decision in April 2002 consisted of medical records from VA 
and the Arizona Department of Corrections, the Arizona Army 
National Guard Retirement Credits Record, and statements of 
the Veteran.  

The medical evidence showed that the Veteran sustained a 
fracture of the left ankle in late June 1986, for which he 
was seen at the VA, and that he underwent fusion of the 
calcaneus and talus at the VA in June 1987.  

Records from the Arizona Department of Corrections, dated 
from May 1988 to 2000, and VA examination reports, dated in 
May 1998 and November 2000, showed that the Veteran's left 
ankle continued to be symptomatic.

In statements, the Veteran asserted that he was on active 
duty status from May 24, 1986, to June 7, 1986, but that he 
volunteered to report for what he believed to be an 
additional active duty assignment in late June 1986 to repair 
coolers.  He claimed that he was on active duty status when 
his left ankle was fractured on June 27, 1986.  

An Army National Guard Retirement Credits Record showed that 
the Veteran was a member of the National Guard from March 
1986 to September 1987, and that during that period the dates 
of his active duty for training were May 24, 1986, to June 7, 
1986.  There were no dates after June 7, 1986, documenting 
active duty for training in active Federal service. 

Current Claim to Reopen

As the rating decision in April 2002 by the RO became final 
based on the evidence then of record, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

In March 2005, the Veteran submitted an application to reopen 
the claim of service connection for left ankle fracture with 
fusion.  As the application to reopen the claim of service 
connection was received after August 2001, when 38 C.F.R. 
§ 3.156 was amended to its current form, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence presented since the rating decision in 
April 2002 includes copies of service treatment and personnel 
records, VA records, treatment records from the Arizona 
Department of Corrections, and statements of the Veteran.  

Analysis

The additional records from service, dated in 1986 and 1987; 
VA records, dated from 1986 to 1988; and records of the 
Arizona Department of Corrections, dated from 2000 to 2007, 
show treatment for a left ankle fracture on June 29, 1986, 
surgery to fuse the ankle in June 1987, and ongoing symptoms 
related to the left ankle since then.  Some of these records 
were actually duplicative of those previously received by the 
RO, and are therefore not new.  Of the nonduplicative 
evidence, it is not new and material because it is cumulative 
evidence, that is, supporting evidence of previously 
considered evidence, namely, the medical records documenting 
treatment for a left ankle fracture in June 1986 followed by 
surgery (fusion) of the ankle in June 1987, which was 
previously considered by the RO in its rating decision in 
April 2002. And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

The basis for the prior denial in April 2002 was that the 
Veteran was not shown to have been in active Federal service 
when he fractured his left ankle.  The Veteran was a member 
of the Arizona Army National Guard at the time of the injury 
in June 1986, and that fact is not in dispute.  The question 
is whether the injured occurred while the Veteran was on 
active Federal service, which includes active duty for 
training for a member of the National Guard under the 
authority of 32 U.S.C. §§ 316, 502, 503, 504, or 505. 

The service-related records presented in an attempt to reopen 
the claim are mostly duplicative of those previously 
considered.  In any case, the records show that during the 
period in question, the Veteran was a member of the Arizona 
Army National Guard from March 1986 to September 1987, and he 
served on active duty for training from May 24, 1986, to June 
7, 1986.  The Retirement Credits Record, which is duplicative 
and therefore not new evidence, does not show that the 
Veteran was on active Federal service on June 27, 1986, when 
the injury to the left ankle occurred.  

The other service department records are not new and 
material, and the records do not serve to reopen the claim, 
because the records do not show that the Veteran was on 
active Federal service on June 27, 1986, when the injury 
occurred. 

In statements, the Veteran has asserted that there were dates 
missing from the Retirement Credits Record, which should 
reflect that he was on active duty at the time of the injury.  
He submitted letters to show that his attempts to obtain a 
copy of his Leave and Earnings Statement for the time in 
question from the Defense Finance and Accounting Service were 
unsuccessful (DFAS indicated that copies after 6 years and 3 
months were unavailable).  In any case, the Veteran's 
statements that the Arizona Army National Guard record was 
incomplete or inaccurate were previously considered by the RO 
and rejected in the April 2002 rating decision, and 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

Moreover, to establish basic eligibility for veterans 
benefits based on a period of duty as a member of the Army 
National Guard of any State, a claimant must show either that 
he was ordered into Federal service by the President of the 
United States, see 10 U.S.C. § 12401, or that his duty was 
performed under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505, 38 U.S.C. §§ 101(21), (22)(C), (23).  When 
establishing service in the U.S. Armed Forces, VA is bound by 
service department findings.  See Allen v. Nicholoson, 21 
Vet. App. 54, 59 (2007) (   

As the additional evidence is not new and material on the 
question of whether the Veteran was in active Federal service 
when he fractured his left ankle, the claim of service 
connection for left ankle fracture with fusion is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).









ORDER

As new and material evidence has not been presented, the 
claim of service connection for left ankle fracture with 
fusion is not reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


